DETAILED ACTION
In the Non-Final Rejection mailed 5/27/2022, claims 1-14 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 6/10/2022 has been entered:
Claims 1-22 are active.
Claims 15-22 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-8, and 10-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llewellyn, JR. (US 20170299312), herein referenced ‘Llewellyn’.
Regarding claim 1, Llewellyn discloses a firearm suppressor (101), comprising: 
a suppressor body (11) having a muzzle attachment portion (13) and an interior horizontal wall (Figs. 2-3; horizontal wall at top and bottom of baffle stack 11); 
one or more external channels (27) disposed around an outer surface of the suppressor body (Figs. 3, 6), each of the one or more external channels having a hollow center (Fig. 3), a proximal end (Fig. 3; adjacent outlet ports 25), and a distal end (Fig. 3; adjacent openings29);
a plurality of baffles arranged within the suppressor body (Fig. 2; between blast chamber 15 and baffle chambers 17); and 
a primary expansion chamber (15) defined at least in part by a first baffle of the plurality of baffles and a first portion of the interior horizontal wall of the suppressor body (Fig. 2), 
wherein each said proximal end of the one or more external channels comprises a gas port (25) that interfaces with the primary expansion chamber (par. 24 lines 2-10); 
wherein each said distal end of the one or more external channels comprises an opening (29) configured to permit gas to exit the suppressor body during use (par. 24 lines 11-15); 
wherein at least a portion of the one or more external channels is defined in part by the first portion of the interior horizontal wall of the suppressor body (Figs. 2-3 and 7-8; par. 24 lines 2-10); and 
wherein at least a section of the first portion of the interior horizontal wall is located between the gas port and the first baffle (Figs. 2-3 and 7-8; par. 24 lines 2-10).
Regarding claim 2, Llewellyn discloses wherein the plurality of baffles comprises flat baffles, flat angled baffles, conical baffles, or a combination thereof (Fig. 2; baffles are shown to be flat angled baffles). 
Regarding claim 3, Llewellyn discloses wherein the one or more external channels extend in a longitudinal direction of the suppressor body (Figs. 3 and 6). 
Regarding claim 4, Llewellyn discloses wherein each said distal end of the one or more external channels is set back from a distal end (19, 33) of the firearm suppressor (Figs. 3 and 5-6).
Regarding claim 7, Llewellyn discloses a secondary expansion chamber (17) defined by a second baffle of the plurality of baffles adjacent the first baffle, a third baffle of the plurality of baffles adjacent the second baffle, and a second portion of the interior horizontal wall of the suppressor body (Fig. 2), wherein the second baffle comprises a gas port (21) that interfaces with the secondary expansion chamber (Fig. 2). 
Regarding claim 8, Llewellyn discloses wherein the gas port of the second baffle is configured to interface with a central portion of the primary expansion chamber (Fig. 2).
Regarding claim 10, Llewellyn discloses wherein each said proximal end of the one or more external channels is set back from a rear of the suppressor (Fig. 3).
Regarding claim 11, Llewellyn discloses wherein the distal end of each of the one or more external channels is set back from a front (19, 33) of the suppressor (Figs. 3 and 5-6).
Regarding claim 12, Llewellyn discloses a firearm (par. 23 lines 2-4), comprising the firearm suppressor of claim 1 (as described above).
Regarding claim 13, Llewellyn discloses wherein a proximal end of the primary expansion chamber is directly adjacent the muzzle attachment portion (Figs. 2 and 7; par. 23 lines 12-13). 
Regarding claim 14, Llewellyn discloses wherein each said gas port at each said proximal end of the one or more external channels directly interfaces with the primary expansion chamber (Figs. 2-3 and 7-8; par. 24 lines 2-10).
Regarding claim 15, Llewellyn discloses wherein the first and a second of the plurality of baffles define a secondary chamber (17) and wherein the secondary chamber is bounded by the interior horizontal wall (Fig. 2). 
Regarding claim 16, Llewellyn discloses wherein the one or more external channels comprises at least two of the external channels (par. 25 lines 1-6). 
Regarding claim 17, Llewellyn discloses wherein the external channels are spaced symmetrically about an outer circumference of the suppressor (Figs. 2-3, 5-8; par. 25 lines 1-6).
Regarding claim 18, Llewellyn discloses wherein one of the one or more external channels is disposed above a midline of the suppressor (Figs. 2-3, 5-8; par. 25 lines 1-6).
Regarding claim 19, Llewellyn discloses wherein the one of the one or more external channels is disposed on a top of the suppressor (Figs. 2-3, 5-8; par. 25 lines 1-6).
Regarding claim 20, Llewellyn discloses wherein the firearm comprises a rifle (par. 3).
Regarding claim 21, Llewellyn discloses wherein each of the one or more external channels is linear and unobstructed (Figs. 3 and 6).
Regarding claim 22, Llewellyn discloses wherein the suppressor body defines an exit port (21) and wherein the exit port and the openings in the distal end of the one or more external channels face the same direction (Fig. 5; par. 23 lines 6-9; par. 24 lines 11-15).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Llewellyn, JR. (US 20170299312) as applied to claim 1 above, and further in view of Klett et al. (US 10753699), herein referenced ‘Klett’.
Regarding claim 5, Llewellyn does not expressly teach wherein the suppressor is configured to reduce a report of a fired projectile to be within a range of about 120 to 150 dB.
Klett teaches a firearm suppressor (10) configured to reduce the report of a fired projectile to be near 140 dB (col. 6 lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the suppressor of Llewellyn to reduce the report of a fired projectile to be near 140 dB as taught by Klett since 140 dB is the target sound level for suppressors deemed hearing safe by ARDEC (Klett; col. 6 lines 14-17).
Additionally, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ2d 1647 (1987). It has also been held that, where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Llewellyn, JR. (US 20170299312) as applied to claim 1 above, and further in view of Tomezak (US 2018/0313626), herein referenced ‘Tomezak’.
Regarding claim 6, Llewellyn discloses wherein each said gas port extends from the interior horizontal wall of the primary expansion chamber (Figs. 2-3 and 7-8; par. 24 lines 2-10), but does not expressly teach that each said gas port extends from the interior horizontal wall of the primary expansion chamber at an angle of about 30 degrees to about 150 degrees.
Tomezak teaches a firearm suppressor (Figs. 3-6) comprising a suppressor body (310, 410) with an interior horizontal wall (Figs. 3-4), one or more external channels (Fig. 3; channel within casing 340 through which gases exit along path C) disposed around an outer surface (Figs. 3 and 6) of the suppressor body, a primary expansion chamber (Fig. 3) defined at least in part by a first baffle (330A) and a first portion of the interior horizontal wall of the suppressor body (Fig. 3), wherein the proximal end of the one or more external channels comprises a gas port (Fig. 3; opening in primary expansion chamber through which gases travel along path C) that interfaces with the primary expansion chamber (Fig. 3) and extends at an angle of about 30 degrees to about 150 degrees (Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each said gas port of Llewellyn to extend from the interior horizontal wall of the primary expansion chamber at an angle of about 30 degrees to about 150 degrees as taught by Tomezak since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Llewellyn does not expressly teach wherein a diverter is formed on the interior horizontal wall within the one or more external channels and configured to direct the gas toward a rear of the suppressor.
Tomezak teaches a firearm suppressor (Figs. 3-6) comprising a suppressor body (310, 410) with an interior horizontal wall (Figs. 3-4), one or more external channels (Fig. 3; channel within casing 340 through which gases exit along path C) disposed around an outer surface (Figs. 3 and 6) of the suppressor body, a primary expansion chamber (Fig. 3) defined at least in part by a first baffle (330A) and a first portion of the interior horizontal wall of the suppressor body (Fig. 3), wherein the proximal end of the one or more external channels comprises a gas port (Fig. 3; opening in primary expansion chamber through which gases travel along path C) that interfaces with the primary expansion chamber (Fig. 3), and wherein a diverter (350) is formed on the interior horizontal wall and positioned within the one or more external channels and configured to direct the gas toward a rear of the suppressor (Figs. 3 and 5; par. 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more external channels of Llewellyn so as to include a diverter positioned therein as taught by Tomezak in order to provide the suppressor with additional sound cancelling geometry (Tomezak; par. 18 lines 11-13).
Conclusion
Claims 1-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641